             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:15-cv-00192-MR


AGIO INTERNATIONAL COMPANY,      )
LTD.,                            )
                                 )
                   Plaintiff,    )
                                 )
           vs.                   )            ORDER
                                 )
ZHEJIANG LONGDA FORCE CO.        )
LTD. and JMH TRADING             )
INTERNATIONAL MANAGEMENT,        )
LLC d/b/a WORLD SOURCE,          )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER comes before the Court upon the Plaintiff’s Motion and

Memorandum in Support to File under Seal Certain Confidential Information

[Doc. 48].

      The Plaintiff moves for leave to file under seal portions of its

Memorandum of Law in Support of its Motion for Default Judgment and

certain exhibits thereto. [See Doc. 50: Provisionally Sealed Memorandum

and Exhibits].

      The press and the public have, under both the First Amendment and

the common law, a qualified right of access to judicial documents and

records filed in civil and criminal proceedings. Doe v. Public Citizen, 749
F.3d 246, 265 (4th Cir. 2014). “The common-law presumptive right of access

extends to all judicial documents and records, and the presumption can be

rebutted only by showing that ‘countervailing interests heavily outweigh the

public interests in access.’” Id. at 265-66 (quoting in part Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)).             The First

Amendment right of access “may be restricted only if closure is ‘necessitated

by a compelling government interest’ and the denial of access is ‘narrowly

tailored to serve that interest.’” Id. at 266 (quoting in part In re Wash. Post

Co., 807 F.2d 383, 390 (4th Cir. 1986)).

      When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) provide specific

reasons and factual findings supporting its decision to seal the documents

and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218 F.3d 288,

302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Plaintiff’s motion. The Plaintiff filed its

motion on March 1, 2019, and it has been accessible to the public through

the Court’s electronic case filing system since that time. Further, the Plaintiff
                                        2
has demonstrated that the memorandum and exhibits reference confidential

financial information related to the Plaintiff’s sales and profits, and that the

public’s right of access to such information is substantially outweighed by

the compelling interest in protecting the details of such information from

public disclosure.

      Having considered less drastic alternatives to sealing the documents,

the Court concludes that sealing of these exhibits is narrowly tailored to

serve the interest of protecting the confidential and sensitive nature of these

materials.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion [Doc. 48] is

GRANTED, and the Memorandum and Exhibits filed as Document 50 in this

action shall be filed under seal until further Order of this Court.

      IT IS SO ORDERED.
                               Signed: March 5, 2019




                                          3
